Title: To James Madison from George W. Erving, 29 November 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 29 November 1805, Madrid, “At Night.” “Private No. 4.” “I have a moment before the post goes out to communicate to you the very important telegraphick news which has just been received here in private letters from Paris.”
          [Below Erving’s signature is a note:] “Blle Generale. au 16 & 17 devant Vienne les françois [sic] victorieux le 18 & 19 les franç⟨a⟩;is entrerent victorieux dans Vienne—100 Millions de florins d’imposition—12 places fortes en otages le Tirol & Venise reunis au Roya[u]me d’Italie Messrs. Raugwitz [Haugwitz] & Taleyrand appelés a un traité de paix-continental.” [Trans. General Bulln. On the 16 and 17 the French victorious against Vienna. The 18 and 19 the French enter Vienna victorious—100 thousand florins levy—12 strongholds surrendered as security. The Tirol and Venice united with the Kingdom of Italy. Messrs. Raugwitz and Talleyrand called to make a continental peace treaty.]
          
            “N.B. The dates are according to the French Calendar. P.T.O.”
          
        